Citation Nr: 0326453	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for hepatitis with 
liver malfunction.

2.	Entitlement to service connection for anemia as 
secondary to hepatitis with liver malfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Husband



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, that denied the veteran's claim of 
entitlement to service connection for hepatitis with liver 
malfunction, and for anemia as secondary to hepatitis with 
liver malfunction.  A hearing before the undersigned Veterans 
Law Judge at the RO (i.e. a travel board hearing) was held in 
April 2003.


REMAND

The Board notes that the veteran's service medical records do 
show that she was treated for anicteric hepatitis while in 
service, from April to May 1972.  Current medical records 
however, while showing a history of hepatitis as reported by 
the veteran, do not show any current diagnosis of hepatitis, 
or the residuals thereof.

Nevertheless the veteran, in her hearing testimony in April 
2003, indicated that she had been seen by a private doctor in 
Magnolia, Arkansas, from approximately 1993 to 1996, who had 
told her that her symptoms now could be related to her in 
service anicteric hepatitis.  The Board is of the opinion 
that these private records could be crucial to the question 
of whether the veteran currently has any residuals related to 
her in service anicteric hepatitis, and there should 
therefore be an attempt made to obtain these records and 
associate them with the claims folder.  The veteran has also 
indicated that this examiner treated her for anemia as well, 
and such medical records should also be obtained.  

Further, the veteran also indicated in her hearing testimony 
dated April 2003 that she would soon be receiving a "liver 
scan" at McClellan VA hospital in Little Rock, Arkansas, due 
to recent findings of elevated liver enzymes.  As the results 
from such testing would be very probative as to the question 
of whether the veteran currently has any residuals from her 
in service anicteric hepatitis, the Board is of the opinion 
that all recent VA treatment records pertaining to the 
veteran, and not already of record, should be obtained.

Finally, the Board points out that the Veterans Claims 
Assistance Act of 2000 eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the 
duties to notify and assist a claimant in developing the 
facts necessary to substantiate the claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  In the instant case, the Board notes that, 
not only is there outstanding evidence that the RO should 
attempt to obtain, as noted above, it also does not appear 
that the veteran has been provided the proper information 
under the VCAA as to which party is responsible for obtaining 
which evidence.  Upon remand, the RO should also ensure that 
the veteran has received all required notice under the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following 
development:

1.	After requesting the appropriate waiver from the 
veteran, the RO should attempt to obtain all relevant 
records pertaining to the veteran in the possession 
of the private physician in Magnolia, Arkansas.  
Please request that the veteran provide an address 
for this doctor.  Please also request all medical 
records pertaining to the veteran from McClellan VA 
Hospital in Little Rock, Arkansas, from November 2001 
to present.

2.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must also ensure 
that all notice obligations under Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) 
and other applicable legal criteria, are complied 
with and satisfied.

4.	The RO should arrange for a VA physical examination 
sufficient to enter an opinion as to the nature and 
etiology of any liver malfunction, hepatitis, and/or 
anemia.  All indicated tests should be accomplished 
and all clinical findings should be reported in 
detail.  The claims folder should be provided to the 
examiner for review prior to the examination.  The 
examiner should opine whether it is more likely than 
not that any disorders found are related to service 
or occurrence therein.  It should also be opined as 
to whether there is any relationship between anemia, 
if found, and hepatitis with liver malfunction, if 
found.

After completion of the above requested development, and any 
other development deemed warranted by the record the RO 
should adjudicate the claim on appeal in light of all 
pertinent evidence and legal authority.  The RO must provide 
adequate reasons and bases for its determination.  
Readjudication should include consideration of all evidence 
associated with the claims files since the last statement or 
supplemental statement of the case.  Thereafter a 
supplemental statement of the case should be issued, with an 
appropriate opportunity to respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




